Jfourtl) Court of
                                    i£>an glntomo,

                                       September 30, 2014


        Nos. 04-14-00227-CV, 04-14-00228-CV, 04-14-00229-CV and 04-14-00230-CV


                                     Bexar Appraisal District,
                                            Appellant

                                                 v.



 Sivage Investments, Ltd. and Sivage Community Development, Inc; Bitterblue Inc., Niemann
Family Partnership, Linda Wittig, Custodian, et al., and Bitterblue/ Two Creeks Phase Two Ltd.;
           Smithson Road Development, LTD; and La Cantera Development Corp.

                                            Appellees


                                Trial Court Case No. 2012-CI-04570


                                         ORDER

       The Court has reviewed the records and briefs in these appeals and has determined that
oral argument will not significantly aid it in determining the legal and factual issues presented in
these appeals. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied,
and the causes are advanced for ON BRIEFS submission on November 13, 2014, to the
following panel: Chief Justice Stone, Justice Angelini, and Justice Barnard. All parties will be
notified of the Court's decision in these appeals in accordance with Tex. R. App. P. 48.


        Any party may file a motion requesting the Court to reconsider its determination that oral
argument will not significantly aid the Court in determining the legal and factual issues presented
in the appeals. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10) days
from the date of this order.


       It is so ORDERED on September 30, 2014.



                                                                 herind Stone, Chief Justice

       IN WITNESS WHEREOF, I hav^Jftejgunto set my hand and a/fixed the seal o/the said
court on this September 30,2014. /! oF A                               /         /I


                                                                           4*
                                                                    E./lottie,
                                                                           tie, Cler;